Opinion issued February 9, 2006



 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00036-CR
____________

LEMARCUS DEMOND DIXON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 1009685



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Lemarcus Demond Dixon, and signed a final judgment in this case on October 5,
2005.  Appellant did not file a motion for new trial, and therefore the deadline for
filing a notice of appeal was November 4, 2005, 30 days after sentencing.  See Tex.
R. App. P. 26.2(a)(1).
               Appellant filed a notice of appeal on January 4, 2006, 61 days after the
deadline.  Notice of appeal was deposited in the mail on December 30, 2005,
according to the postmark on the copy of the envelope included in the clerk’s record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See
Tex. R. App. P. 9.2(b).
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).